     Case 2:19-cv-00265-JAM-EFB Document 28 Filed 05/15/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA


KEVIN NGUYEN,
                                            Case No.: 2:19-cv-265-JAM-EFB
              Plaintiff,
                       v.                           ORDER

                                            HONORABLE JOHN A. MENDEZ
CITIBANK, N.A.; EXPERIAN
INFORMATION SOLUTIONS,
INC.; EQUIFAX
INFORMATION SERVICES,
LLC; AND, TRANS UNION
LLC,
              Defendants.


       Based upon the Joint Stipulation, and good cause, this Court hereby orders
Defendant CITIBANK, N.A. to be, and is, dismissed with prejudice. Each party to
bear their own attorneys’ fees and costs.


IT IS SO ORDERED.
DATED: May 15, 2020                    /s/ John A. Mendez_________________
                                       U. S. District Court Judge




PROOF OF SERVICE
